Citation Nr: 0612141	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  96-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a left (nondominant) 
shoulder strain with tendinitis, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to August 
1968.  

By its decision entered on June 29, 2004, the Board of 
Veterans' Appeals (Board) denied the veteran's claim to 
reopen for entitlement to service connection for a right knee 
disorder and his claim for increase for a left shoulder 
strain with tendinitis.  An appeal but only as to the Board's 
denial of the claim for increase for left shoulder 
disablement followed to the United States Court of Appeals 
for Veterans Claims (Court) and the parties to the appeal 
thereafter jointly moved the Court to vacate only the Board's 
June 2004 decision denying the veteran's claim for increase 
for a left should strain with tendinitis and remanding same 
to the Board for readjudication.  The joint motion was based 
on a perceived failure of the Board to provide an adequate 
statement of reasons and bases for its denial, due to the 
absence of an adequate medical examination fully outlining 
the existence of those factors set forth in  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005) and DeLuca v. West, 8 Vet.App. 
202, 206 (1995).  By its order, dated in November 2005, the 
Court granted the parties' motion, thereby vacating only that 
action of the Board in June 2004 denying an increased rating 
for a left shoulder strain with tendinitis.  

The appeal is REMANDED to the RO via the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

Pursuant to the Court's order and the underlying joint motion 
for remand, further evidentiary and procedural development of 
this matter is deemed warranted.  Accordingly, it is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what information and evidence 
are needed to substantiate his claim for 
increase for a left shoulder strain with 
tendinitis, as well as notice of the 
holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet. App. 
Mar. 3, 2006), as applicable to his 
matter.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's service-
connected left shoulder disorder and 
which were compiled at its Palo Alto or 
other facility must be obtained for 
inclusion in his claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
evaluation of the nature and severity of 
his service-connected left (nondominant) 
shoulder strain with tendinitis, as well 
as its impact on the veteran's 
employment.  An exact duplicate of the 
notice provided to the veteran of the 
scheduled date, time, and location of 
such examination must be obtained and 
made a part of the claims folder.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing, 
including X-rays, deemed necessary by the 
examiner.  All pertinent diagnoses must 
be set forth.  

The examiner is asked to respond to the 
following, providing a professional 
opinion and supporting rationale where 
appropriate:

(a)  Provide range of motion 
values for the left shoulder 
and note with specificity where 
pain, if any, is shown in the 
arc of motion.  

(b)  Are there objective signs 
of pain, painful motion, 
weakness, fatigability, lack of 
speed or dexterity, and/or 
incoordination of the left 
shoulder which are part and 
parcel of the disability herein 
at issue?  The degree of any 
resulting impairment due to 
these signs must be quantified 
in terms of the resulting 
functional loss.  If possible, 
the additional degree to which 
range of motion of the left 
shoulder is adversely affected 
by any of the foregoing must be 
set forth in detail.  The 
examiner should also address 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  

(c)  Is it at least as likely 
as not that the veteran's 
service-connected left shoulder 
disability, alone, results in a 
marked interference with his 
employment?  

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  Lastly, the veteran's claim for an 
increased schedular and/or extraschedular 
rating for a service-connected left 
(nondominant) shoulder strain with 
tendinitis must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has 



remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).  The purpose of this remand is to obtain 
additional evidentiary development and to preserve the 
veteran's due process rights.  No inference should be drawn 
as to the outcome of this matter by the actions herein 
requested.  




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




